Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 1 of 29 PageID #: 12969



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   JACKLIN ROMEO,
   Individually and on behalf
   of others similarly situated;
   SUSAN S. RINE,
   Individually and on behalf
   of others similarly situated;
   DEBRA SNYDER MILLER,
   Individually and on behalf
   of others similarly situated,

                    Plaintiffs,

   v.                                             CIVIL ACTION NO. 1:17CV88
                                                        (Judge Keeley)

   ANTERO RESOURCES CORPORATION,

                    Defendant.

          MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
   DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT WITNESS
                TESTIMONY OF KRIS TERRY [DKT. NO. 296]

         Pending before the Court is the motion of the Plaintiffs

   Jacklin Romeo (“Romeo”), Susan Rine (“Rine”), and Debra Miller

   (“Miller”)    (collectively,     “the   Plaintiffs”),    to   exclude    the

   testimony of Kris Terry (“Terry”), who has been disclosed as an

   expert witness by the Defendant, Antero Resources Corporation

   (“Antero”) (Dkt. No. 296). For the reasons that follow, the Court

   GRANTS-IN-PART and DENIES-IN-PART the motion.

                                  I. BACKGROUND

         The Plaintiffs own oil and natural gas interests in leases

   assigned to Antero. On May 15, 2017, they filed a class action

   complaint asserting a single breach of contract claim related to
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 2 of 29 PageID #: 12970



   ROMEO ET AL V. ANTERO                                                1:17CV88

             MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
         DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
               WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   Antero’s alleged failure to pay them a full 1/8th royalty payment

   for their natural gas interests. Gas produced under the leases at

   issue (the “Class Leases”), consists of “wet gas” (saturated with

   liquid hydrocarbons and water) that must be treated and processed

   to obtain marketable “residue gas.” Likewise, this gas contains

   valuable liquid hydrocarbon components (ethane, butane, isobutane,

   propane, and natural gas) (“NGLs”) that must be extracted and

   fractionated prior to sale.

          The Plaintiffs contend that, because no royalty provision in

   the   leases   at   issue   expressly       permits   such   deductions,   West

   Virginia law imposes a duty on Antero to calculate royalties based

   on the price it receives from third parties for the residue gas and

   NGLs, without deductions. The Plaintiffs assert that, despite this

   duty, Antero has deducted various post-production costs for residue

   gas and NGLs from their royalty payments.

                               II. LEGAL STANDARD

          Federal Rule of Evidence 702 governs the admissibility of

   expert witness testimony. An expert must be “qualified . . . by

   knowledge, skill, experience, training, or education.” Fed. R.

   Evid. 702. “In assessing a proffered expert’s qualifications, the

   district court must consider the proposed expert’s full range of


                                           2
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 3 of 29 PageID #: 12971



   ROMEO ET AL V. ANTERO                                              1:17CV88

            MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
        DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
              WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   experience and training, not just his professional qualifications.”

   Good v. Am. Water Works Co., Inc., 310 F.R.D. 274, 282 (S.D.W. Va.

   2015) (cleaned up) (citations omitted). Once qualified, an expert’s

   testimony is admissible if

               (a) the expert's scientific, technical, or
               other specialized knowledge will help the
               trier of fact to understand the evidence or to
               determine a fact in issue; (b) the testimony
               is based on sufficient facts or data; (c) the
               testimony   is   the   product   of   reliable
               principles and methods; and (d) the expert has
               reliably applied the principles and methods to
               the facts of the case.

   Fed. R. Evid. 702.

         As the gatekeeper in the case, a court should admit the

   proposed expert testimony only if it is reliable and relevant, so

   that it helps the jury in understanding the issues or evidence.

   Westberry v. Gislaved Gummi AB, 178 F.3d 257, 260 (4th Cir. 1999);

   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 591

   (1993). The proponent of the expert testimony bears the burden of

   establishing its admissibility by a preponderance of the evidence.

   Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199 (4th Cir. 2001);

   Daubert, 509 U.S. at 592 n. 10.

         “While expert witnesses may testify as to the ultimate matter

   at issue, Fed. R. Evid. 704(a), this refers to testimony on


                                        3
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 4 of 29 PageID #: 12972



   ROMEO ET AL V. ANTERO                                               1:17CV88

            MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
        DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
              WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   ultimate facts; testimony on ultimate questions of law, i.e., legal

   opinions   or   conclusions,    is   not   favored.”   Sun   Yung    Lee   v.

   Clarendon, 453 F. App'x 270, 278 (4th Cir. 2011) (citing Anderson

   v. Suiters, 499 F.3d 1228, 1237 (10th Cir. 2007).

                                III. DISCUSSION

   A. Terry’s Proposed Testimony

         Kris Terry, Antero’s proposed expert, is the President of Kris

   Terry & Associates, Inc., a consulting firm that advises businesses

   in the oil and gas industry. Antero retained her to offer relevant

   opinions in this case on the history and operations of the oil and

   gas industry. Based on her “Expert Merits Report” (Dkt. No. 296-1),

   she proposes to testify on the usage and meaning of industry terms,

   industry customs and practices, and how the industry’s terms,

   customs, and practices apply to Antero’s calculation of royalty

   payments pursuant to the provisions of the Class Leases. She also

   intends to opine on “industry contractual and property arrangements

   for leasing minerals, as well as the production, transportation,

   processing, and marketing of natural gas and NGLs.” Finally, she

   will offer her opinion on whether Antero breached the terms of the

   Plaintiffs’ leases.

         Terry’s report first provides a general description of the


                                        4
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 5 of 29 PageID #: 12973



   ROMEO ET AL V. ANTERO                                                1:17CV88

            MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
        DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
              WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   physical flow of natural gas, the historical development of the

   industry, and the process of selling natural gas and NGLs. It then

   specifically examines the Class Leases, the class definition, and

   the various provisions in the oil and gas leases that impact

   Antero’s royalty calculations. It also discusses how Antero’s

   marketing    strategy     differs   for   each   well   depending   upon    its

   location, the gas quality, and the availability of marketing

   outlets.

         In Terry’s opinion, the individual valuations required by this

   marketing strategy preclude any uniform answers to the common

   questions   the   Court    has   identified.1    She    also   criticizes   the

   opinions offered by the Plaintiffs’ expert witness, Donald Phend



         1

        There are four common questions of law and fact that pertain
   to the Class Members. These include:

         (1) Do Wellman and Tawney apply to both market value and
         proceeds leases?
         (2) If so, do the leases at issue, as modified by any
         subsequent modifications (if any), have the specific language
         required by Wellman and Tawney that would allow Antero to
         deduct post-production expenses from Plaintiffs’ royalty
         payments.
         (3) If not, did Antero unlawfully deduct post-production
         expenses from the Plaintiffs’ royalty payments?
         (4) If so, how did Antero calculate these deductions?

   (Dkt. No. 152 at 32).

                                         5
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 6 of 29 PageID #: 12974



   ROMEO ET AL V. ANTERO                                               1:17CV88

            MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
        DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
              WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   ("Phend"). Terry’s report concludes with the following opinions,

   offered to a reasonable degree of certainty:

         1.    Whether Antero breached a Class Lease cannot be
               determined on a class-wide basis because the Class
               Leases contain modifications that impose different
               obligations upon Antero at different times;

         2.    Antero’s methodology for calculating royalties on a
               lease by lease, month by month, well by well basis
               exceeds the best practices in the industry and
               results in royalty payments that are greater than
               required by the Class Leases and more generous than
               the industry standard;

         3.    Phend has not calculated class-wide damages using
               relevant information or in a reliable manner under
               industry standards;

         4.    Whether the Plaintiffs or other Class Members have
               enforceable leases cannot be determined on a class-
               wide basis because of the various title issues
               arising under each lease individually; and

         5.    Whether the Plaintiffs and Class Members complied
               with their lease obligations cannot be determined
               on a class-wide basis because the provisions
               outlining the Class Members’ obligations vary among
               the Class Leases.

   B.    The Plaintiffs’ Motion to Exclude

         The   Plaintiffs   seek   to   exclude   all   of   Terry’s   proposed

   opinions for three reasons. First, they contend that her opinions

   regarding “the extent of Antero’s royalty payment obligations under

   the applicable Class royalty provisions” should be excluded because

   they constitute inadmissible contract interpretations that conflict

                                         6
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 7 of 29 PageID #: 12975



   ROMEO ET AL V. ANTERO                                              1:17CV88

            MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
        DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
              WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   with West Virginia law. See Energy Dev. Corp. v. Moss, 214 W. Va.

   577 S.E.3d 135, 143 (2003). Second, they argue that Terry’s

   opinions regarding the propriety of class certification conflict

   with the Court’s prior Order of March 23, 2020, which preliminarily

   granted class certification (Dkt. No. 152). Finally, they argue

   that Terry is not qualified to criticize Phend’s calculation of the

   Class Members’ damages, and, even if qualified, her opinions lack

   a proper foundation and are erroneous as a matter of law. The Court

   will address each of these arguments in turn.

   C.    Terry’s Proposed Testimony Regarding Antero’s Royalty Payment
         Obligations

         The Plaintiffs seek to exclude Terry’s opinions regarding the

   extent of Antero’s obligations under the royalty provisions of the

   Class Leases. Specifically, they argue that her opinion, that

   Antero is not obligated to pay royalties based on the prices it

   receives on its sale of residue gas and NGLs at the point of sale,

   violates the holdings in Tawney v. Columbia Natural Resources, 219

   W. Va. 266 (2004); and Wellman v. Energy Resources, Inc., 210 W.

   Va. 200 (2001) (Dkt. No. 296 at 9-13).

         According   to   Antero,   by   offering   opinions   regarding    its

   obligations under the royalty provisions in the Class Leases, Terry

   is not attempting to interpret Antero’s legal obligations under

                                         7
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 8 of 29 PageID #: 12976



   ROMEO ET AL V. ANTERO                                              1:17CV88

            MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
        DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
              WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   those leases but rather to aid the jury’s understanding of natural

   gas marketing, and of terms and conditions that are unique to the

   oil and gas industry (Dkt. No. 304-2 at 5-15).

         i.    Class Lease Royalty Provisions (Paragraphs 28 and 29 of
               Terry’s Expert Report)

         According to Terry, the royalty provisions in the Class Leases

   allow Antero to pay royalties based on the “wellhead value” of the

   natural    gas.   The   Plaintiffs   argue    that   this   interpretation

   conflicts with the Court’s preliminary determination that Wellman

   and Tawney apply to the Class Leases. They contend that, pursuant

   to the holding in Tawney, under the relevant language in the Class

   Leases Antero must bear all costs up to the “point of sale” (Dkt.

   No. 296-1 at 9-10).

         Antero urges the Court to admit Terry’s testimony about the

   royalty provisions in the Class Leases because she defines industry

   terms of art that a jury needs to understand (Dkt. No. 304-2 at 7-

   8). Antero also reiterates its contention that the holdings of

   Wellman and Tawney do not apply to the royalty provisions in the

   Class Leases, and that, until the Court does determine whether

   Wellman and Tawney are applicable, Terry’s opinions regarding its

   obligations under the leases remain viable. Antero further argues

   that, even if the holdings in Wellman and Tawney do control the

                                        8
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 9 of 29 PageID #: 12977



   ROMEO ET AL V. ANTERO                                                   1:17CV88

            MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
        DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
              WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

   outcome of this case, Terry’s opinions are admissible because they

   will aid the trier of fact in “understanding natural gas marketing

   and complex industry terms.” Id. at 8-9.

          Under    West   Virginia   law,   “contract       law   principles   apply

   equally to the interpretation of leases.” Energy Dev. Corp, 214 W.

   Va. at 591; K&D Holdings, LLC v. Equitrans, L.P., 812 F.3d 333, 339

   (4th Cir. 2015). Whether a contract is ambiguous is a question of

   law reserved to the Court. Syl. Pt. 1, Berkeley Cty. Pub. Serv.

   Dist. v. Vitro Corp. of Am., 152 W. Va. 252 (1968). While ambiguous

   contracts must be construed before they may be applied, contracts

   that   are     plain   and   unambiguous     are   not   subject   to   judicial

   construction and “will be applied and enforced according to the

   [parties’] intent.” Syl. Pt. 3, Tawney, (quoting Syl. Point 1,

   Cotiga Development Co. v. United Fuel Gas Co., 147 W.Va. 484

   (1962)). Therefore, it is generally improper for the Court to rely

   on expert testimony interpreting the terms of an unambiguous

   contract. Forest Creek Assoc. v. McLean Savs. and Loan Assoc., 831

   F.2d 1238, 1242 (4th Cir. 1987).

          Here, the interpretation of the royalty provisions in the

   Class Leases is a question of law and Terry’s opinions regarding

   Antero’s obligations to pay royalties pursuant to these provisions


                                            9
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 10 of 29 PageID #:
                                  12978


ROMEO ET AL V. ANTERO                                              1:17CV88

          MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
      DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
            WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

are inadmissible. Syl. Point 1, Cotiga, 147 W.Va. 484. As those

royalty provisions are not ambiguous, there is no need for Terry to

opine on the parties’ obligations under those provisions. The Court

therefore excludes Terry’s opinions regarding Antero’s obligations

to pay royalties solely on the wellhead value of the Class Members’

natural gas.

       Nevertheless, to the extent Terry intends to explain terms of

art in the oil and gas industry, and to describe certain customs

and usage within that industry, such testimony will aid the jury’s

understanding of a complex industry and is admissible. Although the

Plaintiffs argue that several of Terry’s opinions are contrary to

the   holdings   in   Wellman   and   Tawney,   general   testimony    about

operational aspects of the oil and gas industry should not tread on

the ultimate legal question of Antero’s duties under the Class

Leases. Clarendon, 453 F. App'x at 278 (citing Anderson, 499 F.3d

at 1237.

       This ruling is not limited solely to Paragraphs 28 and 29 of

Terry’s expert report, but applies equally to any other attempt by

Terry to offer her opinion on the legal impact of Wellman and

Tawney on Antero’s obligations under the royalty provisions of the

Class Leases.


                                      10
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 11 of 29 PageID #:
                                  12979


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]



      ii.   Market Enhancement Clause Modifications (Paragraphs 26
            and 74 of Terry’s Expert Report)

      The Plaintiffs seek to exclude the following opinions that

Terry offers on the market enhancement modification clause found in

two of the Class Leases: (1) that gas may be a marketable product

at the wellhead; (2) that Antero is expressly permitted to deduct

post-production costs; and (3) that Antero may deduct the cost of

transporting the already marketable product to the point of sale

(Dkt. No. 296-1 at 10). According to the Plaintiffs, such testimony

encompasses inadmissible contract interpretations in conflict with

the holding in Tawney. Id. For the same reason, they contend

Terry’s opinion, that some Class Members have modified their leases

to specifically permit the deduction of post-production costs in

limited circumstances, is inadmissible. Id.

      Antero asserts that, because Terry’s opinions describe the

purpose of market enhancement clauses and the “various marketing

circumstances that otherwise affect the market enhancement clauses

and transportation costs at issue in this action,” her opinions

will aid the jury’s understanding of a complex industry (Dkt. No.

304-2 at 10). It further asserts that Terry’s extensive knowledge

of present-day marketing conditions would aid the jury because such

                                     11
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 12 of 29 PageID #:
                                  12980


ROMEO ET AL V. ANTERO                                                   1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

considerations were not addressed in Wellman or Tawney, which

considered    only   the   costs    of    delivering    natural   gas    to   one

particular point of sale in the stream of commerce.

      Terry’s opinions in this area undoubtedly would aid the jury

in understanding what a market enhancement clause is, as well as

how such a clause operates in the industry. The Court therefore

will allow her to explain how natural gas is marketed, and to

discuss the general operation of market enhancement clauses in the

industry. But opinions about whether such a clause modifies the

Class Leases so as to permit Antero to deduct post-production costs

constitute inadmissible legal conclusions. Therefore, Terry may not

opine about the legal effect, if any, of the market enhancement

clause on Antero’s royalty payment obligations under the modified

Class Leases, and whether those Class Leases, as modified or in

their original form, comply with the holdings in Wellman and

Tawney.

      iii. Modification     Types    (Paragraph    27    of   Terry’s     Expert
           Report)

      The Plaintiffs seek to exclude Terry’s opinion that several

Class Members executed modification agreements with Antero that

amend or replace the original royalty provisions in the Class

Leases, and that the L4 and L6 documents are examples of these

                                         12
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 13 of 29 PageID #:
                                  12981


ROMEO ET AL V. ANTERO                                                      1:17CV88

           MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
       DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
             WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

valid modification agreements. (Dkt. No. 296-1 at 10). They argue

that        the    L4   and   L6   documents     referenced   by   Terry   are   not

modifications to any Class Lease, but rather are separate lease

agreements with royalty provisions that fall outside the Class

definition.

        In        Antero’s    view,   the   L4   and   L6   documents   are   valid

modifications to certain royalty provisions in the Class Leases

permitting the deduction of post-production expenses, and Terry’s

explanation of the various types of modifications will aid the

jury’s understanding2 (Dkt. No. 304-2 at 10).

        Terry’s opinions as to how leases generally are modified, and

in which scenarios Antero might seek such modifications, would aid

the jury’s understanding of how oil and gas leases may be amended

by the parties over time. However, her opinions as to whether the

L4 or L6 documents in fact modify the Class Leases, and what

Antero’s royalty payment obligations are under these documents,

whether in their original form or as allegedly modified, amount to



        2

 Antero also contends that L4 and              L6 documents were included in its
document production because they               alter a Class Lease, but “to the
extent Plaintiffs argue that such              lease documents should be removed
from the certified class, Antero               does not object” ( Dkt. No. 304-2
at n.11).

                                            13
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 14 of 29 PageID #:
                                  12982


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

inadmissible legal conclusions on central questions of law in this

case.

        iv.   Gasoline   Royalties   (Paragraph   30   of   Terry’s   Expert
              Report)

        The Plaintiffs seek to exclude Terry’s opinion that several of

the Class Leases, including Romeo’s 1984 lease, contain a provision

regarding the amount of royalties a Class Members is to receive for

NGLs, specifically gasoline (Dkt. No. 296-1 at 11). Although

Terry’s report acknowledges that the gasoline provision in such

leases was excluded from the Class definition, she contends the

provision remains “instructive to understand the basis on which

Antero has calculated the value of extracted NGLs” (Dkt. No. 296-2

at ¶ 30). Particularly, Terry opines that the gasoline provision

illustrates why the Class Members’ royalties on NGLs cannot be

uniformly calculated, given that each individual well calculation

depends on the formulation of hydrocarbons in each well. Id.

        According to the Plaintiffs, Terry’s opinion on this issue is

irrelevant because the gasoline provision does not modify Antero’s

royalty payment obligations to the Class Members under the royalty

provisions of the Class Leases (Dkt. No. 296-1 at 11). Furthermore,

they contend that the gasoline royalty provision is not included in

the Class Definition and Antero is using Terry’s opinions in an

                                     14
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 15 of 29 PageID #:
                                  12983


ROMEO ET AL V. ANTERO                                                           1:17CV88

           MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
       DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
             WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

attempt to resurrect its prior argument that this provision was

improperly excluded from the Class Definition. Id. Finally, they

argue that Terry’s opinion on the gasoline royalty provisions

conflicts with Tawney’s holding, because no gasoline provision

would negate Antero’s obligation to pay natural gas royalties based

upon the price received at the point of sale. Id.

        Antero contends that the Plaintiffs have mischaracterized

Terry’s opinion on the gasoline royalty provisions. It asserts that

Terry’s opinion merely aims to help the trier of fact understand

the basis for Antero’s calculation of the value of extracted NGLs,

such    as   gasoline,    and    to     explain      that   leases       generally   pay

royalties     on   the   net    value    at    the    factory      for    the   products

extracted at a processing plant. Id.

        As   the   Plaintiffs    correctly      point       out,   Terry’s      opinions

regarding the gasoline royalty provisions in the Class Leases are

irrelevant to any issue in this case. The Court has already

excluded the gasoline royalty provisions from the Class Definition,

and the Plaintiffs do not intend to argue that Antero breached the

NGL royalty provisions in the Class Leases. Accordingly, Terry’s

testimony is not relevant and would not aid the trier of fact in

deciding any of the issues in the case.


                                          15
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 16 of 29 PageID #:
                                  12984


ROMEO ET AL V. ANTERO                                                      1:17CV88

          MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
      DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
            WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]


       v.    House Gas Provisions (Paragraph 31 of Terry’s Expert
             Report)3

       The Plaintiffs seek to exclude Terry’s opinion that some of

the Class Leases contain “house gas” provisions that alter Antero’s

royalty payment obligations (Dkt. No. 296-1 at 12). But Terry’s

opinions     regarding    whether      such       provisions     alter     Antero’s

obligations clearly attempt to interpret the parties’ contract and

are   inadmissible.      Furthermore,       the    house   gas   provisions     are

irrelevant to determining Antero’s obligations under the Class

Leases or its alleged breach of such obligations.

       vi.   Factors Influencing Natural Gas Processing and Sale

       The   Plaintiffs    seek   to    exclude       opinions     Terry     offers

throughout her report that Antero’s royalty payment obligations are

affected by several factors, including whether the natural gas has

been processed and where it is sold (Dkt. No. 296-1 at 12).

Specifically, they object to Terry’s opinion that when Antero sells

processed gas at a point of sale located outside West Virginia it

is permitted to deduct the cost of transporting the gas to that


       3

In their motion to exclude, the Plaintiffs refer to Terry’s house
gas opinions in Paragraph 26. However, Terry’s discussion of house
gas is contained in Paragraph 31 of her expert report (Dkt. No.
296-2 at 10).

                                       16
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 17 of 29 PageID #:
                                  12985


ROMEO ET AL V. ANTERO                                                            1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

point of sale. Id. The Plaintiffs again respond that these opinions

conflict with the holdings in Wellman and Tawney.

      Antero counters that Terry’s explanation of how the value of

natural gas changes based on whether it is processed and where it

is sold will aid the trier of fact in understanding the unique

marketing challenges Antero faces in such instances. Moreover, it

contends    Terry’s      testimony    is    necessary      to       aid    the    jury   in

understanding the difference between the manner in which the term

“point of sale” is being used by the Plaintiffs and how it is

commonly used in the industry.

      Terry’s     expert    testimony      describing      how      Antero       processes

natural gas, chooses which natural gas to process, extracts NGLs,

calculates       processing    costs,      sells     natural     gas      in     both    its

processed and raw forms, gathers and transports natural gas to

various points of sale, and calculates transportation costs would

aid the jury’s understanding of the operation of the natural gas

industry. Likewise, her opinions on the marketing conditions Antero

faces at various points of sale located within West Virginia and

beyond,    the    varying     chemical     formulations        of    the    Plaintiffs’

natural    gas,    the   point   of   sale      as   it   has    historically           been

understood in the industry, and what a “market” has generally been


                                           17
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 18 of 29 PageID #:
                                  12986


ROMEO ET AL V. ANTERO                                               1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

understood to mean in the industry also will aid the jury’s

understanding of the relevant market.

      But   her   opinions    regarding    whether     these   factors   alter

Antero’s royalty payment obligations under the Class Leases, and

what the parties intended the term “point of sale” to mean in the

Class Leases are inadmissible, as they amount to her interpretation

of the terms in the Class Leases. Further, Terry may not opine on

whether these factors preclude the Court’s ability to address the

common questions uniformly. Finally, Terry’s opinion that Antero is

permitted to deduct transportation costs for processed gas sold in

distant markets goes to an ultimate issue in the case and therefore

is inadmissible.

      vii. Determining       Royalties    Based   on   Industry   Custom   and
           Practice

      The Plaintiffs seek to exclude Terry’s opinion that Antero’s

royalty payment obligations under the Class Leases should be

determined based upon “industry custom and practice” (Dkt. No. 296

at 12). The issue in this case is not Antero’s compliance with

industry standards in making royalty payments to the Class Members,

but whether it has complied with the royalty provisions in the

Class Leases in light of Wellman and Tawney‘s dictates. Therefore,

Terry’s opinions about whether Antero’s royalty calculations meet

                                     18
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 19 of 29 PageID #:
                                  12987


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

or exceed industry standards are irrelevant. And any testimony that

the holdings in Wellman and Tawney do not apply to Antero’s royalty

payment obligations in this case is an inadmissible opinion.

      viii. Point of Sale (Paragraphs 60 and 73 of Terry’s            Expert
           Report)

      Finally, the Plaintiffs seek to exclude Terry’s opinion that

their expert, Phend, has incorrectly calculated the Class Members’

damages using the price Antero received at the actual “point of

sale” rather than at a hypothetical “point of sale” (Dkt. No. 304-2

at 14-15). While Terry’s testimony about how natural gas is bought

and sold in the industry would aid the jury’s general understanding

of oil and gas industry practices, her opinion regarding the

relevant “point of sale” under the Class Leases is an inadmissible

legal opinion.

D.    Terry’s Proposed Testimony Regarding Class Certification

      The Plaintiffs also seek to exclude Terry’s opinions regarding

the propriety of trying this case as a class action because they

conflict    with    this   Court’s   prior    certification    Order.    Id.

Alternatively, they argue that Terry’s class certification opinions

should be excluded because they rely on the contention that Antero

does not have a common royalty payment obligation under the Class

Leases. Id. Pointing to the fact that a court may alter or amend

                                     19
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 20 of 29 PageID #:
                                  12988


ROMEO ET AL V. ANTERO                                               1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

its order certifying a class prior to the final judgment under

Federal Rule of Civil Procedure 23(c)(1)(C), Antero argues that

Terry’s opinions on class certification would help the Court

reevaluate the soundness of its prior decision (Dkt. No. 304-2 at

20-22).

      While cognizant that it retains the discretion to alter or

amend      its   previous   class   certification       Order,   the    Court

nevertheless concludes that any opinion Terry holds on this issue

would not be helpful.

E.    Terry’s   Proposed      Testimony     Regarding     Phend’s      Damages
      Calculations

      Finally, the Plaintiffs challenge Terry’s critique of their

expert’s calculation of the Class Members’ damages.

      i.     Terry’s qualifications

      The Plaintiffs seek to exclude Terry’s opinion on damages

because she is not an accountant and has never practiced in the

field of accounting (Dkt. No. 296 at 15-16). This argument is

unpersuasive. “The text of Rule 702 expressly contemplates that an

expert may be qualified on the basis of experience.” Fed. R. Evid.

702, advisory committee note to 2000 amendments. In weighing

Terry’s qualifications, the Court must consider the “full range” of

her experience, “not just [her] professional qualifications.” Good,

                                     20
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 21 of 29 PageID #:
                                  12989


ROMEO ET AL V. ANTERO                                                1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

310 F.R.D. at 282.

      Although the Plaintiffs’ observation that Terry has no formal

training in accounting is accurate, she does possess over thirty

(30) years of industry experience in marketing and valuing natural

gas, as well as calculating royalty payments (Dkt. No. 304-2 at

15). Not only is all of this experience relevant to the issues in

this case, it is worth noting that she also has been accepted by

other courts as an expert on these issues and previously has

critiqued Phend’s expert opinions in similar cases. Id. at 15-16.

      Nor   is   accounting   expertise   necessary    to   assess   Phend’s

calculations because he does not rely on any specialized accounting

principles in rendering his opinion. Rather, he employs “basic

arithmetic functions performed by Microsoft Excel.” Id. at 16-17.

Therefore, given Terry’s knowledge and decades of experience in

valuing gas and calculating royalty payments, she is qualified to

criticize Phend’s calculations. Any lack of specialized accounting

experience goes to the weight of her testimony rather than its

admissibility.

      ii.   Calculation Based on Volume of Gas Sold (Paragraph 71 of
            Terry’s Expert Report)

      The Plaintiffs next argue that Terry’s opinion that Phend was

required to calculate the Class Members’ damages based on the

                                     21
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 22 of 29 PageID #:
                                  12990


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

volume of gas sold rather than the volume of gas at the wellhead is

erroneous. They contend that Antero failed to provide sufficient

data for Phend to calculate the Class Members’ damages based on the

volume of gas sold (Dkt. No. 296 at 16). In its response, Antero

asserts that Phend’s calculation misstates the alleged damages

because it is not required to pay royalties on unsold quantities of

gas, and the Plaintiffs did not request data regarding the volumes

of gas sold from the Plaintiffs’ wells (Dkt. No. 304-2 at 17-18).

      Under West Virginia law, lessees are not required to pay

royalties on unsold or lost gas volumes. See W.W. McDonald Land Co.

v. EQT Prod. Co., 983 F. Supp. 2d 790, 802 (S.D.W. Va. 2014)

(“Requiring lessees to pay royalties on unsold gas is illogical and

inequitable.”). Consequently, the Plaintiffs are not entitled to

receive royalty payments without deductions for an amount of gas

larger than the volume actually sold by Antero. Terry’s critique of

Phend’s calculation therefore is admissible.

      Nevertheless, in the time since Antero first disclosed Terry’s

report the Plaintiffs presumably have requested the relevant data

regarding the volume of gas actually sold by Antero (Dkt. No. 304-2

at 18) (“Regardless of the data Antero may or may not have produced

in discovery regarding volumes of gas, which, at the time of


                                     22
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 23 of 29 PageID #:
                                  12991


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

[Terry’s] report, Plaintiffs had not requested....”). And, assuming

Antero will produce or already has produced accurate data pursuant

to such a request, Phend has or will amend his damages calculation

using the volume of gas actually sold by Antero, likely making this

dispute between the parties moot.

      iii. Ad Valorem Taxes (Paragraph 75 of Terry’s Expert Report)

      The Plaintiffs argue that Terry should not be permitted to

opine on Phend’s inclusion of Antero’s ad valorem tax deductions in

his damages calculation, because whether ad valorem taxes are post-

production costs is a question of law to be decided by the Court

(Dkt. No. 296-1 at 16). Antero, however, contends that Terry’s

explanation of terms such as “post-production costs” and “ad

valorem     taxes”   would   aid   the    jury’s   understanding    of   the

specialized oil and gas industry (Dkt. No. 304-2 at 18). The Court

will allow testimony explaining industry terms and describing how

taxes typically are assessed in the oil and gas industry, but

excludes any opinions as to whether, under West Virginia law, ad

valorem taxes are properly considered post-production costs.

      iv.   Overstatement of Damages (Paragraph 76 of Terry’s Expert
            Report)

      The Plaintiffs seek to exclude as speculative Terry’s opinion



                                     23
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 24 of 29 PageID #:
                                  12992


ROMEO ET AL V. ANTERO                                                1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

that Phend overstated the Class Members’ damages (Dkt. No. 296-1 at

16). Terry’s opinions, however, are based on Phend’s deposition

testimony (Dkt. No. 304-2 at 18-19) and, therefore, are not

speculative.

      v.    Market Value of Natural Gas at the Well or Net Factory
            Value of NGLs (Paragraph 77 of Terry’s Expert Report)

      The Plaintiffs seek to exclude Terry’s criticism of Phend’s

exclusion of information that will aid the jury in calculating the

market value of natural gas at the well or the net factory value of

the extracted NGLs (Dkt. No. 296-1 at 17). Terry’s opinion that

such information is necessary to calculate damages is inadmissible

because it seeks to identify the intended point of natural gas

valuation    under   the   Class   Leases,   an   issue   relating    to   the

applicability of Wellman and Tawney to the Class Leases. If Wellman

and Tawney apply, Antero is obligated to pay natural gas royalties

based on the price received at the point of sale, not on the market

value of natural gas at the well, or on the net factory value

received for the extracted NGLs.

      vi.   Forecast of Damages between February 2020 and Trial
            (Paragraph 78 of Terry’s Expert Report)

      The Plaintiffs seek to exclude Terry’s criticism of Phend’s

projection of the amount of the Class Members’ damages accrued

                                     24
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 25 of 29 PageID #:
                                  12993


ROMEO ET AL V. ANTERO                                               1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]

between February 2020 and the trial date. They contend that Terry

did not review Antero’s updated accounting data to determine the

accuracy or inaccuracy of Phend’s projections. They also assert

that Phend will rely on these projections only until Antero

supplements its production of Class Member royalty accounting data

(Dkt. No. 296-1 at 16). Antero, however, contends that Terry had no

need to review recent accounting data to determine the accuracy of

Phend’s projections because, in his deposition, Phend admitted his

projected damages calculation for the disputed months was not “done

in conjunction with an engineer” and likely would not meet the

standards upon which Certified Public Accountants would rely (Dkt.

No. 296-1 at 16).

      Phend’s projections of accrued damages for the months between

February 2020 and the trial may not meet accounting industry

standards,     but   since   he   does    not   intend   to   present   these

projections as such or rely on them at trial, this issue is moot.

As Terry’s report concedes, Phend will replace his projections with

a calculation of actual damages as trial approaches and after he

receives the required supplemental Class Member royalty accounting

data from Antero (Dkt. No. 296-2).




                                     25
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 26 of 29 PageID #:
                                  12994


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]



      vii. Potential Disputes Between Current and Former Royalty
           Owners (Paragraphs 79. 80, 81, and 82 of Terry’s Expert
           Report)

      Finally, the Plaintiffs seek to exclude Terry’s opinion that

Phend failed to provide a methodology to resolve potential disputes

between current and former royalty owners that may arise in

determining which owners may be entitled to damages for Antero’s

alleged underpayment during the class period (Dkt. No. 296-1 at

17). According to the Plaintiffs, Phend calculated each Class

Member’s damages based on Antero’s royalty accounting data, which

includes Antero’s deductions for each Class Member during the class

time period. Id. at 16-17.

      Tellingly,     nothing   suggests    that   Antero    misstated    the

deductions for each class member. Id. But Antero maintains that,

while Phend’s damages calculation accounts for individual Class

Member damages, it is does not divide those alleged damages between

current and former royalty owners during the class time period

(Dkt. No. 304-2 at 20).

      Any opinions offered by Terry containing legal conclusions

intended to undermine class certification will not aid the jury’s

understanding and therefore are inadmissible. However, opinions


                                     26
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 27 of 29 PageID #:
                                  12995


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]
describing    how   and   why   oil   and   gas   ownership   interests   are

transferred, the types of transfers common in the industry, and how

Antero determines which owners should receive royalty payment would

aid the jury’s understanding of the natural gas industry and are

admissible.

      The Plaintiffs further seek to exclude Terry’s observation

that Plaintiffs Rine and Miller, failed to notify Antero of their

inherited oil and gas interests, and that Antero therefore would

have continued to pay royalties to their predecessors-in-interest

(Dkt. No. 296 at 18). As the Plaintiffs assert, however, this

information is irrelevant because Antero did not produce any gas

from a well owned by either Rine or Miller until after their

interests had been verified.

                                IV. CONCLUSION

      For the reasons discussed, Terry is qualified to testify and

offer opinions as follows:

      1.    She may explain industry terms of art and their

            custom and usage within the oil and gas industry;

      2.    She may explain how natural gas is marketed, what a

            market enhancement clause is, and the purpose of

            such a clause in the natural gas industry;


                                      27
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 28 of 29 PageID #:
                                  12996


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]
      3.    She may explain how natural gas leases generally

            are modified and in which scenarios Antero may seek

            such modifications;

      4.    She may explain how Antero processes natural gas,

            chooses which natural gas to process, extracts

            NGLs, sells natural gas in both its processed and

            raw forms, gathers and transports natural gas to

            various points of sale, and that processing and

            transportation costs are incurred;

      5.    She may discuss the marketing conditions faced by

            Antero at various points of sale located within

            West Virginia and beyond, the varying chemical

            formulations of the Plaintiffs' natural gas, and

            what a "market" has generally been understood to

            mean in the industry;

      6.    She may explain how natural gas is bought and sold

            in the industry;

      7.    She may explain how taxes are assessed in the oil

            and gas industry;

      8.    She may opine that Phend was required to calculate

            the Class Members' damages based on the volume of


                                     28
Case 1:17-cv-00088-IMK-MJA Document 350 Filed 01/21/21 Page 29 of 29 PageID #:
                                  12997


ROMEO ET AL V. ANTERO                                              1:17CV88

         MEMORANDUM OPINION AND ORDER GRANTING-IN-PART AND
     DENYING-IN-PART PLAINTIFFS’ MOTION TO EXCLUDE THE EXPERT
           WITNESS TESTIMONY OF KRIS TERRY [DKT. NO. 296]
            gas sold rather than the volume of gas at the

            wellhead; and

      9.    She may explain how and why oil and gas ownership

            interests are transferred, the types of transfers

            common in the industry, and how Antero determines

            which owners will receive royalties.

But Terry may not offer opinions on Antero’s duty to pay royalties

under the Class Leases, whether the holdings in Wellman and Tawney

apply to the Class Leases’ royalty provisions, or whether the

standards    established    in   Wellman   and   Tawney   for   permissible

deductions of post-production costs from royalty payments have been

satisfied. Nor may she offer her opinion on the appropriateness of

the Court’s Preliminary Order of Class Certification.

      The Plaintiffs’ Motion to Exclude (Dkt. No. 296) is therefore

GRANTED-IN-PART and DENIED-IN-PART.

      It is so ORDERED.

      The Clerk SHALL transmit copies of this Memorandum Opinion and

Order to counsel of record.

DATED: January 21, 2021.

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE


                                     29
